Lupiano, J. (dissenting).
"[I]n a wrongful death action, the burden of proof on the issue of a decedent’s contributory negligence is placed on the defendant, and the plaintiff is not held to as high a degree of proof in a wrongful death action as he would be in an action where the injured party is available as a witness in his own behalf’ (67 NY Jur, Wrongful Death, § 235). "Provided it is not shown that decedent was guilty of contributory negligence, the plaintiff in a wrongful death action may prevail where the inference of a defendant’s negligence is more probable or more reasonable than the inference of his nonnegligence * * * The plaintiff is entitled to go to the jury if there is any possible hypothesis on the evidence negating fault of the decedent and permitting an imputation of negligence to the defendant” (67 NY Jur, Wrongful Death, § 248). As aptly noted in Swensson v New York, Albany Desp. Co. (309 NY 497, 502): "we must determine whether plaintiffs’ evidence presented facts and circumstances from which [defendant’s] negligence, and the cause of the accident by that negligence, may be reasonably inferred (Betzag v. Gulf Oil Corp., 298 N.Y. 358, 365), but plaintiffs were not required to offer evidence which positively excluded every other possible cause of the accident (Rosenberg v. Schwartz, 260 N.Y. 162, 166)” (emphasis supplied). The Court of Appeals has also succinctly observed that in determining whether plaintiffs have made out a prima facie case "we have been guided by the rule that the facts adduced at the trial are to be considered in the aspect most favorable to plaintiffs and that plaintiffs are entitled to the benefit of every favorable inference which can reasonably be drawn from those facts (De Wald v. Seidenberg, 297 N.Y. 335, 336-337; Osipoff v. City of *526New York, 286 N.Y. 422, 425; Faber v. City of New York, 213 N.Y. 411, 414)” (Sagorsky v Malyon, ,307 NY 584, 586). The scope of the inquiry by the Court of Appeals, in that court’s own words, is as follows: "Is there evidence—direct or circumstantial—from which the negligence of the defendant and the causation of the accident by that negligence may be reasonably inferred?” (Betzag v Gulf Oil Corp., 298 NY 358, 362.)
Three issues are presented: (1) whether plaintiff sustained her burden of establishing that the cause of the crash was clogging of the screen in the fuel injector aboard the aircraft, (2) whether plaintiff proved by a fair preponderance of the credible evidence that the failure to incorporate a bypass in the injector screen constituted defective design, and (3) whether the award of $1,200,000 is excessive.
In the early evening of December 2, 1969, a single-engine airplane crashed on Academy Street in Poughkeepsie, New York. Aboard the aircraft were its pilot, Joseph H. Hager, III, and his wife, Jeanne E. Hager. Captain Hager died in the crash; his wife was seriously injured. The aircraft in which they were flying was a Mooney Model 20E. Its engine was a Lycoming 10-360-AIA which had been manufactured by defendant Avco Corp. A component of that engine was a Bendix RSA-5AD1 fuel injector which had been manufactured by defendant Bendix Corp. Joseph H. Hager, III, was an experienced airline pilot by profession, a captain for American Airlines, flying 727 jet aircraft. At the time of his death, he had piloted aircraft in excess of 5,000 hours. He had piloted the Mooney Model 20E approximately 500 hours. The day of the crash, the Hagers arrived at the White Plains airport for their flight to Mabin airport. Captain Hager performed his usual walkaround preflight inspection, and Mrs. Hager observed the fuel quantity indicators for the left and right fuel tanks. From experience with the operation of the fuel indicators, Mrs. Hager, although not a pilot, knew that both tanks were full. It was Captain Hager’s custom to use the fuel in the right tank first. The 40-minute flight from White Plains to Mabin airport was uneventful.
Toward dusk, the Hagers returned to Mabin airport for the return flight home. Captain Hager conducted his customary preflight walkaround inspection. The left tank continued to show full and the right tank indicator registered between one-half to three-quarters full. After climbing for approximately 10 minutes to cruising altitude and after some 6 to 10 minutes *527at that altitude, Captain Hager announced that the fuel pressure was dropping. Mrs. Hager during the following critical time sequence observed the fuel pressure gauge indicate a gradual and steady dropping, with no fluctuation in the needle. Captain Hager activated the fuel boost pump and instructed his wife to shine a flashlight on the right wing fuel tank area. She did so, and observed no concaving of the wing in that area. Her husband then reached down in the same manner as he had done on prior occasions when switching from one fuel tank to another. Mrs. Hager noticed that the engine seemed to be losing power and observed the fuel pressure gauge continue to drop to almost 5 psi (pounds per square inch) at which point it held steady. The engine began sputtering. Captain Hager then attempted a forced landing, in the course of which the plane impacted against a large tree.
The left fuel tank was ruptured by the impact and the ground beneath it was darkly stained. According to at least two qualified observors who were among the first to arrive at the scene, there was a strong odor of gasoline. Thirteen gallons of fuel remained in the right wing tank which had not ruptured. The tank in each wing had a 26-gallon capacity. Consequently, it was unequivocally demonstrated that the right tank was one-half full at the time of the crash and that on the basis of Mrs. Hager’s testimony as to the fact that both tanks were full at the inception of the round-trip flight, then some fuel from the right tank was of necessity consumed during the flight. The only evidence at trial (offered by defendants) as to when the plane was last refueled indicated that it was refueled on November 17, 1969 with 48.3 gallons.1 Assuming defendants’ witness Colonel O’Brien to be correct in his assertion that, based upon the tachometer reading taken from Captain Hager’s diary at the time of the November 17 refueling and the tachometer reading at the time of the accident set forth in the NTSB report showed an intervening engine time of 4.96 hours which, based upon Hager’s average fuel consumption resulted in a fuel consumption of 39 or 40 gallons, *528and assuming the plane was not subsequently refueled, then it is clear that Captain Hager during the course of his flight must have utilized fuel from both tanks. It would be physically impossible to have utilized only one tank in the flight from White Plains to Mabin and the return flight until the time of the crash. Mrs. Hager testified that she did not know what tank her husband was using on the flight from White Plains to Mabin airport, but that he usually used the right tank first. There was no testimony of an utterance of Captain Hager or of an unobstructed view of the position of the fuel tank selector switch which would unequivocally demonstrate which fuel tank was used at the commencement of the flight or return flight, or the sequence utilized by Captain Hager in switching from one tank to the other. However, there is one strong piece of circumstantial evidence tending to show that at the time the plane began to experience difficulty, Captain Hager was utilizing the right tank. The critical testimony of Mrs. Hager is as follows:
"A [My husband] said there was a drop in fuel pressure. I looked at the fuel pressure gauge and it was just below the green. My husband said he was going to put the boost pump on * * *
"Q Do you recall your husband flipping the fuel boost boost pump switch?
"A Yes, sir.
"Q At that time, did he tell you as he manipulated various controls, did he tell you what he was doing as he proceeded to do various things?
"A No. He just said he would put the boost pump on. He then told me to look at the right wing. I got a flashlight out of the glove compartment and I shined it on * * * the right wing * * * I shined it out on the right wing and the right wing looked fine to me. There wasn’t any indentation as there had been that one other time * * *
"Q You referred to 'that other time.’ Could you explain in greater detail what occurred on that other time, to do with the indenting of the wing? Could you describe that incident, if you would?
"A He had just said that there is something wrong. He told me to look out at the right wing and see if there was any indentation in the wing * * *
"The Court: Did you subsequently learn after that incident *529why your husband asked you to look at the wing and what you were looking for?
"The Witness: Yes. When we landed—at that time he also reached down between his legs, between his leg and my leg— at that time the engine continued to fly all right. And when we got down on the ground he checked the air vent on the right wing. And subsequently found out that there was mud material from a mud wasp nest that had been made up into the vent that had blocked the air vent into the right gas tank.
"Q Is that the air vent into the tank that equalizes the pressure as the gasoline flows out of the tank, if you know?
"A It’s under the wing and it’s a little vent * * *
"Q On that occasion when you looked out at the wing, did you see a buckling of the wing?
"A Yes. It was indented. You could see that the skin was sunken in.
"Q Wasn’t that the top of the wing which is, actually the top of the fuel tank that was buckling? Isn’t that what that was?
"A Yes, sir” (emphasis supplied).
Common sense dictates that there is strong circumstantial evidence that at the time the plane experienced difficulty in that the fuel pressure began dropping, Captain Hager was utilizing the right fuel tank and was concerned with the condition of the right wing which might give some indication for the loss of fuel pressure respecting the fuel being pumped from the right wing tank to the engine. Mrs. Hager observing no indentation on the right wing, Captain Hager reached down between their legs in the same manner as he had done on prior occasions when he had switched from one fuel tank to another. If he was utilizing the right fuel tank, this switching would result in the indicator now being switched to the left tank. This was the last indication perceived by Mrs. Hager of a switching of fuel tanks prior to the crash. It is admitted that after the crash the fuel tank switching indicator showed that it was set to the left tank. Faced with a steady loss of fuel pressure from the right tank which it is admitted was half full, Captain Hager, a professional pilot with much experience, would attempt to exhaust every recourse to land his stricken craft. Switching to the left tank was a reasonable expedient, even if we assume he knew that he had utilized most, if not all, of its fuel theretofore in the round-trip flight.
*530It is beyond peradventure that the crash was not due to fuel exhaustion. Even assuming that the majority are correct in their finding contrary to that of the trial court in this nonjury case that the left tank was bereft of usable fuel, such finding does not weaken plaintiff’s case. As it appears that Captain Hager was utilizing the right fuel tank at the inception of the steady loss of fuel pressure and as such tank was clearly half full, the loss of pressure indicates a blockage in the system designed to funnel fuel from the right tank to the engine. The absence of buckling in the right wing would indicate that there was not a repetition of the air vent clogging in the right wing.
Fuel flowing from the tanks to the engine passed through a very coarse screen at the tank’s outlet to the fuel line and then through a 150-micron screen located inside the fuel selector valve. At this point, contaminants or foreign particles smaller than 150 microns and some with one dimension greater than 150 microns could pass through. From this point the fuel flowed to the electric boost pump to the engine driven pump and then to the fuel injector. Fuel flowing into the injector had to first pass through a 74-micron injector screen which was contained in the injector and lay horizontally across the front of the aircraft. The 74-micron screen was much finer than either of the two screens located upstream of it in the fuel system and was woven into a twin double-Dutch weave. Because of this weave, unlike the other two screens, any foreign particle in the fuel could not flow directly through the screen, but had to make its way through a labyrinth. This weave accordingly enhanced the contaminant catching ability of the screen. No bypass feature was incorporated into the screen of this aircraft.
Testimony at trial, at examination before trial and other evidence discloses that Bendix first introduced the RSA-5ADI fuel injector in 1961 without testing to determine the effect of partial blockage on its ability to maintain adequate fuel flow. The original 60-micron screen utilized in the injector system was discontinued after three months and a 40-micron screen substituted. However, clogging, occasioned by use of the latter, forced retrofitting in 1962 of all aircraft theretofore using the 40-micron screen with the 74-micron screen. In 1963, Bendix introduced a three-piece screen which incorporated a bypass feature which assured uninterrupted fuel flow when any clogging of the screen occurred. This bypass screen was inter*531changeable with the 74-micron screen without the bypass feature and, as early as 1963, could have been installed in all Bendix RSA-5 ADI injectors from that time forward without redesigning the injector to incorporate the screen. When this bypass was first introduced, it was not incorporated into all RSA-5 ADI injectors thereafter produced, even though it was known and could be anticipated that without the bypass feature, if the screen became clogged, the fuel flow would be interrupted.
Captain Hager’s fuel injector was built on August 4, 1964, some 14 months after the bypass screen had been introduced. It did not have a bypass feature. In 1968, a year prior to this crash, the manufacture of the nonbypass screen was discontinued.
The Bendix RSA-5 Operation and Service Manual issued on March 1, 1965 states in pertinent part: "Satisfactory operation of the fuel injection system depends on the fuel being relatively free of contamination. To fulfill this requirement, a 74 micron strainer is incorporated in the injector. Numerous reports of gradual fuel pressure loss have been traced to this finger strainer becoming plugged with dirt and a varnish-like substance that is almost invisible to the naked eye.” (Emphasis supplied.) This admission relates to the use of the 74-micron screen. Manuals theretofore issued in 1961 and 1963, when the 40- and 60-micron screens were respectively used do not contain similar language. Testimony elicited from defendants’ witness Fitch discloses that a pressure drop of only .72 psi which would be barely noticeable on the fuel pressure gauge could well indicate a 99.08% blockage or clogging of the screen. Relating this to the manual, it might well be concluded that the problem Bendix was alluding to in its manual ("gradual fuel pressure loss”) betokened the burden of total power loss due to the screen being clogged. In subsequent RSA-5 Operation and Service Manuals issued on November 1, 1968 and April 15, 1972, the acknowledgment of "[n]umerous reports of gradual fuel pressure loss” was reiterated. William Bruns, supervisor of defendant Bendix’s service engineers, testified that the fuel complaint of clogging occurred in 1963 and that he knew of reports of this problem as late as 1967 and 1968. Although he did not know the actual number of reports of clogging, he testified that it was less than 100. Plaintiff’s inability to prove specific episodes of the clogging problem is attributable to the destruction by defendants Avco *532Corp. and Bendix Corp. of the very records through which plaintiff could have proved such instances. Indeed, it was admitted that although plaintiff in Item 24 of her request for production of documents which were served on February 12, 1974 called for all notifications submitted by defendant Avco Corp. to the Federal Aviation Administration of any failures, defects or malfunctions of the fuel injector system and all documents relating to such failures, defects or malfunctions, such records were not destroyed until the end of 1972. Where it appears that evidence in fact relevant to the issues has been destroyed "[i]t is well settled that the deliberate destruction of [such] evidence gives rise to the inference that the matter destroyed or mutilated is unfavorable to the spoliator” (Matter of Eno, 196 App Div 131, 163).
Despite being deprived of documentary sources through which to establish instances of screen blockage, plaintiff demonstrated a specific instance involving another plane of engine failure after 45 minutes of flight due to clogging of an injector screen admitted by defendant Bendix Corp.’s supervisor of service engineers to be "almost identical” to the screen used by Captain Hager. In that instance the aircraft would have crashed had it not had a second engine. Mr. Kirwin, a Bendix employee, testified to two specific instances of clogging of 60-micron screens which had 10% less contaminant catching ability than the 74-micron screen. In both those instances there was a gradual fuel inlet pressure loss. Rust in the tanks plugging up the screen was the culprit in one situation and the other was diagnosed as a partially plugged screen.
The trial court by virtue of its findings of fact and conclusions of law apparently placed little stock in the testimony of the defendants’ parade of industry witnesses through whom defendant attempted to establish that a hazardous problem of screen clogging never existed. Critical admissions of certain key witnesses produced by defendants as to instances of screen clogging, the repeated statement of the problem in the Bendix RSA-5 Operations and Service Manuals and the acknowledgment by defendants’ witnesses O’Brien and Fote, both of whom were called to establish the nonexistence of the problem based upon certain records (including Malfunction and Defect Reports, Service Difficulties Reports, and Field Reports) that those records were incomplete, clearly justify the trial court’s findings as to the cause of the power failure.
Obviously the greater contaminant catching ability of the *53374-micron screen with its improved filtration increased the prospect of clogging of the screen. Its inside-to-outside flow design could well result in contaminants being trapped in the interior of the screen with consequent accumulation. By virtue of its design, visual inspection of the screen was not conducive to a determination of whether it was clean. This was testified to by defendants’ witnesses O’Brien and Thayer and plaintiffs witness Powers. Plaintiffs expert Powers also testified that, from a design point of view, the procedure for cleaning a 74-micron twilled double-Dutch weave screen was an ultrasonic bath followed by backflushing, yet no such procedure was recommended in the Bendix or Avco manuals. Indeed, both Thayer and Fitch, testifying for the defense, conceded that after cleaning the screen they could only assume it was clean, but had no way of knowing that it was, in fact, clean. As already noted, a pilot would have no advance warning that a critical blockage was about to occur because there was virtually no fuel pressure drop with the screen already 99.08% clogged. The foregoing factors, viewed in context with the declaration in the Bendix Manuals that there had been occurrences of loss of fuel pressure due to clogging of the screen formed the basis for the opinion of plaintiffs expert Powers that failure to incorporate a bypass feature into the 74-micron screen rendered its design defective. Patently, the screen was not subject by virtue of its design to adequate visual inspection or facile effective cleaning.
In this connection it may be noted that other critical elements of design were imbued with what may be termed survival engineering. There were, for example, two alternate air sources (air being necessary for combustion), a dual ignition system, two fuel tanks and two fuel pumps. Witnesses produced by defendant Avco Corp. (Light and Carle) in effect conceded that, given the information in the Bendix RSA-5 Operation and Service Manuals, the absence of a bypass feature constituted defective engineering. Indeed, Simon Ross, the FAA employee who had initially signed letters under which the RSA-5 ADI injector had received its certification, conceded that the subject screen required a bypass and did not meet the applicable minimum FAA standards without it.
Defendants rely on the testing performed by their expert Fitch to support the thesis that the injector screen was not defectively designed. Fitch introduced 1.5 mg of contaminant per gallon of fuel as representative of what had been in *534Captain Hager’s aircraft. He conceded that his test results demonstrating no clogging of the screen would be invalid if the quantity of contaminants per gallon which he utilized in his testing was incorrect. Defendant’s expert Kohlhof, who had analyzed a sample of fuel obtained from the Hager aircraft, determined that the sample contained 1.5 mg of contaminant per gallon. However, he admitted that he knew nothing about the handling of the sample he had tested from the time the fuel had been removed from the aircraft on Academy Street on December 2, 1969 until he received it, 10 days later, on December 12. Further, he did not know how many containers the fuel had been in prior to the time he had received it, nor did he know how long the fuel had occupied any given container before he received it. The following critical testimony was elicited from this witness:
"Q Now, I’m satisfied that the analysis which you made was accurate as to the sample which you received. My question is, do you have any way of knowing whether the sample which you received is a true representation of what was in the tank at the aircraft at the time it crashed?
"A No, I have no way of knowing.
"Q Isn’t it true that solid particulates would have a tendency to fall down, to settle out?
"A Yes.
"Q And if a five gallon can or something like that had been used to drain a portion of the fuel out of the tank of that aircraft and that five gallon can had sat for a period of time and the sample which you had received was poured off the top of that tank, that the sample which you received would not have accurately represented what was in that tank?
"A If it had been poured off the top, it would not be an accurate representation.”
Defendants’ expert Fitch candidly acknowledged that if the 1.5 mg figure he utilized in his testing had no foundation in fact, his projected service life of the screen was incorrect. Relevant to the issue of testing the screen with gasoline containing contaminants is the assertion by plaintiff’s expert Powers that he did not test flow contaminants to see how much could be put in to prevent clogging of the screen because it is very difficult to determine what is an average rate of contaminants in a particular fuel flow—"I would not know what degree of dirt I could get between the refinery and *535the final nozzle going into this tank, nor do I know the degree of dirt inside of this aircraft itself. It’s very difficult to set up a test of that nature.”
The trial court found that "[t]he cause of the power failure and resultant crash was a blockage by unknown contaminants of the fuel injector screen in the Bendix RSA 5ADI fuel injector, preventing a sufficient flow of fuel to the engine to enable the M 20E to maintain altitude.” Plaintiff advanced proof at trial that such blockage was the only causal event consistent with Mrs. Hager’s observations after her husband had directed her attention to the initial fuel pressure loss. Support for this conclusion was advanced by the critical testimony of plaintiff’s highly qualified expert Joseph F. Ware, Jr. He testified to extensive testing of various components of the fuel flow system respecting blockage, to wit, inter alia, blockage of the injector screen, blockage of the fuel selector valve, clogging upstream of the engine driven pump. These tests supported the conclusion that the sole cause of the pressure and power loss observed by Mrs. Hager during the time period recounted by her was a progressive blockage of the injector screen. Visual inspection of the screen to determine if it was clogged was conceded to be inadequate to determine if the screen was clean. The flow testing of the screen at Lycoming after the accident which demonstrated that the screen was capable of flowing fuel was not dispositive. This capability could be demonstrated even with the screen 99.4% blocked. Only a minimal amount of contaminants, to wit, .56% of contaminants, would have had to become dislodged from the screen during and/or after the crash to achieve the fiowbench capability alluded to by defense witnesses.2 Such dislodgment and migration could easily have occurred as a result of the impact forces to which the engine and plane were subjected during the crash and the engine coming to rest upside down, with the result that, when the fuel line to the injector screen was disconnected, at least some of the contaminants were lost. The following critical testimony was elicited from plaintiffs expert Ware:
"The Court: * * * [H]ow is it consistent that the screen *536functioned perfectly normal with your testimony that in your opinion the crash was caused by a screen that was completely blocked?
"The Witness: The answer is that between the time of the crash and the time of the fuel bench test, fuel flow bench test, a very, very small amount of particles could have dropped out of the screen * * *
"The Court: You don’t know that it did?
"The Witness: No. But I believe we have some additional analysis which we can show just exactly what we think did happen here * * *
"Q I believe you testified with reference to some contaminants may have dropped off the screen. What is the basis of your belief that that may have happened?
"A My basis is that you first have to go through a kind of time history of the events, starting with the case where the airplane is in flight, there is pressure inside of this screen, and that pressure is holding any particles up against the screen on the inside, because that pressure is there from the engine driven pump. Now after the airplane crashed the engine was subjected to some very high acceleration forces and was wrenched, along with the nose of the airplane, from the fuselage and it landed some 10 feet or so away from the fuselage, upside down. Now the engine was upside down and tilted in this manner shown on this picture. Remembering Mr. Ross’ testimony about the fuel line from the injection unit to the fuel pump on the engine, that line essentially goes horizontally, over to the injector and then slightly down like this.
"When the engine is upside down then that line is down from the injector unit. If the particles were released, again I am talking about some very, very small particles, the difference between 99.4 and 99.96, those particles were released when the engine is upside down and the line from the injector is downward sloping toward the pump, those particles could migrate downward.”
Defendants attack this critical testimony as speculation and urge that even if the theory was valid, the dislodged contaminants would have been trapped inside the strainer and discovered after the flowbench test. However, this argument overlooks the fact that defense witness Harbaugh, who conducted the flowbench testing, admitted that the screen had never been removed from the injector nor examined. It is apt at this *537point to reiterate the telling admission by Thayer, the mechanic who serviced the Hager plane, that he did not know whether the screen was clean at all after his effort to clean same some 54 hours prior to the accident. Thayer’s cleaning provides little basis for the argument that in 54 hours the screen could not have critically clogged inasmuch as the degree of clogging at the inception of that period is unknown.
To summarize: There was no showing that the malfunction of the plane and its subsequent forced landing were due to pilot error or to fuel exhaustion, and a strong circumstantial case was made by plaintiff to the effect that the accident was caused by a clogged fuel injector screen which was defectively designed.
Relevant to fuel exhaustion, as noted above, assuming the left tank was bereft of usable fuel at the time of the crash does not noticeably improve the defendants’ position. Further, there is countervailing circumstantial evidence advanced by plaintiff to the effect that the left tank was not empty of usable fuel at the time of the crash. First, there were Mrs. Hager’s observations in reading the fuel gauge indicators at the inception of the round-trip flight showing both tanks to be full or nearly so. After the plane crashed there was the added observation of Horace Hopps, a former captain in the Poughkeepsie Fire Department and Stuart Carlin, a pilot, as to the presence of gasoline emanating from the ruptured left fuel tank. These witnesses were immediately on the scene and their statements based on observed facts indicated a quantity of gasoline fully signifying that the left tank was not bereft of all usable fuel at the time of the crash. The trial court sitting as trier of the facts was entitled to credit this testimony provided it was not unreasonable.
It is recognized that "[w]here * * * the subject matter is of such a technical nature that the proper conclusion to be drawn from the facts depends upon professional or scientific knowledge or skill, qualified experts may express their opinions as to the proper inference to be drawn from a given set of facts, as an aid to the jury in reaching their own conclusion in the case before them” (Richardson, Evidence [10th ed], § 367). "Inasmuch as there is involved here a cause of action for wrongful death, the plaintiff is not held to as high a degree of proof as in a case where the injured plaintiff could himself describe the occurrence. (See Noseworthy v. City of New York, 298 N.Y. 76; Andersen v. Bee Line, 1 N Y 2d 169; Wragge v. *538Lizza Asphalt Constr. Co., 17 N Y 2d 313; Cruz v. Long Is. R.R. Co., 28 A D 2d 282; James v. Holder, 34 A D 2d 632.)” (Cady v City of New York, 35 AD2d 202, 203.) Both plaintiff and defendants have offered expert testimony as to the causation of the accident herein. This evidence (expert testimony) including the entire evidence presented by this record set forth a question of fact as to the cause of the accident which was properly presented to the finder of fact (see Sarfati v Hittner & Sons, 35 AD2d 1004, affd 30 NY2d 613). Where the conclusion is a matter of scientific, skilled or professional knowledge, an expert may testify to the conclusion as well as the proposition upon which it is based (see Fisch, New York Evidence [2d ed], § 413). Whether a witness’ testimony, be the witness an expert or lay person, is to be accepted as true is normally a question for the jury to decide. Beyond cavil, the testimony of plaintiff and in a crucial sense, that of her expert, Ware, is not incredible as a matter of law, is not improbable, suspicious or in conflict with the evidence or the inferences flowing therefrom. In light of the weaknesses respecting the testing and conclusions based thereon advanced by defendants’ witnesses as delineated above, the relative strength of plaintiff’s case becomes more apparent. The trial court was clearly justified in finding on this record that plaintiff’s proffered explanation of the cause of the crash fitted all the known facts as observed and testified to. Defendants are able to advance their fuel exhaustion theory only by a select aggregate from among the objectively observed facts testified to at trial. This is emphatically not a situation where there is an equally plausible explanation for the occurrence given the testimony and evidence presented. Of course, both defendants’ theory— fuel exhaustion and plaintiff’s hypothesis—a clogged 74-mi-cron fuel injector screen may be deemed reasonable, albeit plaintiff’s contention comports more favorably with all the known facts and observations. It is well in a case like this to remember the famous dictum of Judge O’Brien in Boyd v Boyd (252 NY 422, 429): "In a case so close as this, let the court of first instance decide. Face to face with living witnesses the original trier of the facts holds a position of advantage from which appellate judges are excluded. In doubtful cases the exercise of his power of observation often proves the most accurate method of ascertaining the truth.” The trial court in reaching its conclusion was not engaging in speculation as is charged by the majority but was relying on the testimony of plaintiff and her experts. There is no basis in law *539on this record for overturning the trial court’s conclusions or the findings upon which they were based.
The majority cleverly point out that Mrs. Hager’s testimony is based on limited observations of her husband, Captain Hager’s actions on the day of the crash and that these limitations of necessity must be taken into consideration in weighing her evidence. Obviously, only Captain Hager, if he survived the accident and was competent to do so, could testify from knowledge as to what tank he was using and when and to the innumerable other precautions and actions to be taken in proper maintenance and operation of his single-engine private airplane. Thus solace is obtained for the majority’s conclusion from the fact that Mrs. Hager’s testimony is limited to her own observations and experience. She can, for example, only testify that it was her husband’s practice to use the right tank first, not that she knew he was using the right tank. She can only testify that at the critical juncture after her husband asked her to examine the right wing and her response that visual inspection with a flashlight showed no buckling on the wing, her husband bent down to where the fuel valve selector is located. Of course, she cannot testify that he actually switched tanks as her view of the selector itself was impeded. Having criticized Mrs. Hager’s lack of knowledge respecting critical matters relevant to the accident, which knowledge could be supplied only by Captain Hager, the majority now opt to change the rules of the game by opining that Mrs. Hager is not entitled to the benefit of the Noseworthy doctrine. They state, in effect, that Mrs. Hager’s testimony, albeit believable, is insufficient to make out a prima facie case because Captain Hager only had knowledge of these critical elements and that despite the death of Captain Hager, Mrs. Hager is not in consequence entitled to the lesser degree of proof. This unfair attack on Mrs. Hager’s testimony is further compounded by the majority’s assumption that since Mrs. Hager is here, that is, she survived the accident and testified at trial, not only does Noseworthy not apply, but Mrs. Hager’s testimony is not to be believed. In essence, the majority apply two different standards of proof to Mrs. Hager’s testimony and this procedure is not countenanced by reason, common sense or case law.
One other final observation is made. The majority opine that "[i]n the case at bar, the speculations of the plaintiff’s experts cannot be said to outweigh the specific and scientific tests introduced into evidence by the defendants.” With equal *540fervor, based on analysis of the trial transcript under recognized tenets of appellate review, the dissent declares that in the case at bar, the speculations of the defendants’ experts cannot be said to outweigh the specific and scientific tests introduced into evidence by the plaintiff (i.e., her experts).
Study of the record discloses that the award in the death action is excessive and should be reduced from $1,200,000 to $950,000. Such award more adequately reflects, on this record, "fair and just compensation for the pecuniary injuries resulting from the decedent’s death”, and the other items set forth in EPTL 5-4.3.
Accordingly, in my view, the judgment, except insofar as it is in favor of the plaintiff, as administratrix of the estate of Joseph H. Hager, III, deceased, should be affirmed, without costs and disbursements, and insofar as it is in favor of the plaintiff as administratrix, the judgment should be modified, on the law, to the extent of reducing,the verdict in favor of the plaintiff as administratrix from $1,200,000 to $950,000, and, as so modified, affirmed without costs and disbursements.

. There is some indication on the record that the plane might have been refueled subsequent to November 17, 1969. However, plaintiff was unable to unequivocally demonstrate such refueling other than her observations of the fuel tanks indicators at the inception of the round-trip flight on December 2, 1969 and her husband’s ambiguous statement to her on November 18, 1969 in connection with his dissatisfaction at the service received at Westair that "he was going to check and see if [the] airplane had been refueled and if they don’t want to give us gas there that he could get his gas at other places.”


. Plaintiffs expert Ware testified as follows: "Q What quantum of clear area of the screen would have to be cleared of contaminants to enable an aircraft which had the screen blocked to the extent of 99.96 percent of blockage to enable that same screen to be flowed on a flow bench and flow 119 pounds of fuel per hour? A The difference would be in terms of blockage of the screen, 99.96 compared with 99.4”.